16 So. 3d 867 (2009)
E.F., Mother of O.F. and A.F., minor children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
D.F., Father of O.F. and A.F., minor children, Appellant,
v.
Department of Children and Families, Appellee.
Nos. 1D09-0176, 1D09-0332.
District Court of Appeal of Florida, First District.
June 16, 2009.
*868 Edith E. Sheeks, Assistant Regional Counsel, Office of Regional Conflict Counsel, Region One, Tallahassee, for Appellant E.F.; Radha Rothrock of the Rothrock Law Firm, P.A. Bonita Springs, for Appellant D.F.
Karla Perkins, Assistant District Legal Counsel, Miami, for Appellee Department of Children and Families; Ama N. Appiah, Appellate Counsel, Orlando, for Appellee Guardian ad Litem Program.
PER CURIAM.
Separately, E.F., the mother, and D.F., the father, appeal an order of the circuit court terminating their parental rights as to their two children. Upon review of the brief filed on behalf of D.F., appellee has conceded error because of the absence of a valid case plan for the father at the time of the adjudicatory hearing. The Department also concedes that the trial court was provided "confused information" regarding the option of Another Planned Permanent Living Arrangement under section 39.6241, Florida Statutes. The Guardian ad Litem joins in the concession of error. The Department suggests that the mother does not qualify for single-parent termination under section 39.811(6), Florida Statutes, and therefore her appeal should also result in a reversal. We agree these concessions are well-taken and accordingly, the cases are remanded to the circuit court for further proceedings.
REVERSED and REMANDED.
HAWKES, C.J., ALLEN and CLARK, JJ., concur.